       Case 1:17-cr-00663-RA Document 62 Filed 04/14/20 Page 1 of 2




                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/14/2020


UNITED STATES OF AMERICA,
                                                               No. 17-cr-663 (RA)
                      v.
                                                                    ORDER
GEORGE GRAHAM,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

       On April 10, 2020, the Court received Defendant George Graham’s emergency

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking

compassionate release in light of COVID-19. See Dkt. 55. On April 13, the Government

filed a letter indicating that it does not oppose Mr. Graham’s request. See Dkt. 59.

       Mr. Graham’s motion is GRANTED as unopposed for the reasons articulated by

the parties in their submissions. Thus, HEREBY ORDERED that:

       (1) Mr. Graham’s sentence of incarceration in this action is reduced to time
           served pursuant to 18 U.S.C. § 3582(c)(1)(A);

       (2) Mr. Graham is ordered released from Bureau of Prisons’ custody, effective
           immediately; and

       (3) Mr. Graham is placed on supervised release, subject to the conditions set forth
           in the judgment dated May 1, 2019, see Dkt. 36. On consent of the parties,
           the Court imposes two additional conditions of supervised release. First, Mr.
           Graham must cooperate with immigration authorities. Second, in the event
           that Mr. Graham is not transferred into ICE custody, he shall quarantine for
           fourteen days within the home in which he intends to reside.
         Case 1:17-cr-00663-RA Document 62 Filed 04/14/20 Page 2 of 2



 The Government shall notify the BOP of this Order immediately.

 SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                              Ronnie Abrams
                                              United States District Judge
